FILED
                            NOT FOR PUBLICATION
                                                                             FEB 08 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


HALINA NOWAK,                                    No.     15-71187

              Petitioner,                        Agency No. A087-168-107

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 5, 2018**
                              San Francisco, California

Before: D.W. NELSON, TASHIMA, and CHRISTEN, Circuit Judges.

      Halina Nowak, a native and citizen of Poland, petitions for review of the

Board of Immigration Appeals’ (BIA) final order of removal. We have jurisdiction

under 8 U.S.C. § 1252(a)(1), and we deny the petition.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      1. The BIA did not abuse its discretion by finding that Nowak’s untimely

asylum application was statutorily barred. Nowak failed to demonstrate how the

death of a Polish politician she knew twenty-nine years ago constituted a changed

circumstance that materially affected her eligibility for asylum. See 8 U.S.C. §

1158(a)(2)(D).

      2. The BIA correctly decided that substantial evidence supported the

immigration judge’s (IJ) determination that Nowak was not entitled to withholding

of removal. Nowak did not suffer past persecution: she received only three indirect

threats over a fourteen-year period that did not result in harm, see Hoxha v.

Ashcroft, 319 F.3d 1179, 1182 (9th Cir. 2003), and she was able to earn a living

from her business while she was under government investigation, see Zehatye v.

Gonzales, 453 F.3d 1182, 1186 (9th Cir. 2006). Nowak also failed to show that

she would suffer future persecution if she returned to Poland. See

Bringas-Rodriguez v. Sessions, 850 F.3d 1051, 1062 (9th Cir. 2017). Indeed, the

individuals who contacted Nowak’s sister in Poland neither threatened Nowak nor

mentioned her prior involvement with the deceased politician.

      3. The BIA did not consider the validity of Nowak’s second marriage in

making its decision. Thus, Nowak is not entitled to a new hearing based on the IJ’s




                                          2
finding that her second marriage was fraudulent. See Lianhua Jiang v. Holder, 754

F.3d 733, 741 (9th Cir. 2014).

      PETITION DENIED.




                                        3